FILED
                             NOT FOR PUBLICATION                            JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABRIEL RAMIREZ SANTA CRUZ,                      No. 07-70378

               Petitioner,                       Agency No. A077-374-669

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Gabriel Ramirez Santa Cruz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his second

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d

770, 773 (9th Cir. 2008), and we deny in part and dismiss in part the petition for

review.

      Santa Cruz has waived any challenge to the BIA’s conclusion that his

second motion to reopen was time- and number-barred. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      In light of our disposition, we do not reach Santa Cruz’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     07-70378